Case 19-80064-TLS           Doc 1063       Filed 04/15/19 Entered 04/15/19 16:53:45                      Desc Main
                                          Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                        )
 In re:                                                                 ) Chapter 11
                                                                        )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et                               ) Case No. 19-80064-TLS
 al.,1
                                                                        )
                           Debtors.                                     ) (Joint Administration Requested)
                                                                        )

                 9013-1 NOTICE OF FILING AND NOTICE SETTING
           OBJECTION/RESISTANCE DEADLINE REGARDING MOTION FOR
             ENTRY OF AN ORDER (I) AUTHORIZING THE SALE OF THE
          VISA/MASTERCARD CLAIM AND (II) GRANTING RELATED RELIEF
          PLEASE TAKE NOTICE that on April 13, 2019, Specialty Retail Shops Holding Corp.

 and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

 cases (collectively, the “Debtors”), filed their Motion for Entry of an Order (I) Authorizing the

 Sale of the Visa/Mastercard Claim and (II) Granting Related Relief (the “Motion”) (Doc. No.

 1052) with the United States Bankruptcy Court for the District of Nebraska (the “Bankruptcy

 Court”).

          PLEASE TAKE FURTHER NOTICE that any objection, resistance or request for

 hearing with respect to the Motion must be filed on or before May 6, 2019 with United States

 Bankruptcy Court, for the District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th

 Plaza, Suite 1125, Omaha, Nebraska 68102 and served on (i) counsel to the Debtors, Kirkland &

 Ellis LLP, 300 North LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer, and Kirkland & Ellis




 1The  Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
 Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained R/E
 SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding Company,
 LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing, LLC (6346);
 ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC (0592). The
 location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304.
Case 19-80064-TLS        Doc 1063    Filed 04/15/19 Entered 04/15/19 16:53:45             Desc Main
                                    Document     Page 2 of 3


 LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini; (ii) co-

 counsel to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha,

 Nebraska 68102, Attn: James Niemeier, Esq. (iii) the U.S. Trustee, and (iv) any other entity

 designated by the Bankruptcy Court.

        IF NO OBJECTION OR RESISTANCE is filed on or before the date set forth above,

 the Bankruptcy Court may enter an order on the Motion without further notice or opportunity to

 be heard. If an objection or resistance is properly and timely filed, the Bankruptcy Court will set

 the matter for a hearing.

 Dated: April 15, 2019            /s/ Lauren R. Goodman
                                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:     (402) 341-3070
                                  Facsimile:     (402) 341-0216
                                  Email:         jniemeier@mcgrathnorth.com
                                                 meversden@mcgrathnorth.com
                                                 lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                  Jamie Netznik (admitted pro hac vice)
                                  Travis M. Bayer (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:     (312) 862-2000
                                  Facsimile:     (312) 862-2200
                                  Email:         james.sprayregen@kirkland.com
                                                 patrick.nash@kirkland.com
                                                 jamie.netznik@kirkland.com
                                                 travis.bayer@kirkland.com
                                  - and -


                                                 2
Case 19-80064-TLS   Doc 1063    Filed 04/15/19 Entered 04/15/19 16:53:45   Desc Main
                               Document     Page 3 of 3


                           Steven Serajeddini (admitted pro hac vice)
                           Daniel Rudewicz (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:    (212) 446-4800
                           Facsimile:    (212) 446-4900
                           Email:        steven.serajeddini@kirkland.com
                                         daniel.rudewicz@kirkland.com

                           Co-Counsel to the Debtors




                                         3
